Citation Nr: 1137739	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  07-06 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel







INTRODUCTION

The Veteran's active military service extended from August 1971 to April 4, 1972 and from April 19, 1972 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which in part, granted service connection for PTSD and assigned a 30 percent disability rating effective April 2004, the date of claim.  The February 2007 Statement of the Case (SOC) assigned a 50 percent disability rating effective back to the date of service connection in April 2004.  

This appeal is from the initial disability rating assigned upon the award of service connection for a PTSD.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a disability rating in excess of the 50 percent rating assigned for his service-connected PTSD.  

The Veteran has a long history of substance abuse.  A VA discharge summary reveals that the Veteran required inpatient treatment for rehabilitation from November 1986 to January 1987.  The diagnosis was "alcohol, cannabis, and opiate dependence and abuse, continuous for rehabilitation."  The narrative of the discharge summary indicated that the Veteran abused heroin and reported doing so beginning in the service in 1972.  

Simply put, the Veteran is a heroin addict.  A large volume of VA medical records document diagnoses of opiate dependence dating from 1986 to the present.  A large volume of the medical evidence of record indicates diagnoses of substance abuse and opiate dependence without the diagnosis of PTSD being present.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on specified in-service stressors: (1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (2) If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) & (2).

The Veteran's discharge papers, DD 214, for his second period of service are of record.  They reveal that he served on active duty in the Navy from April 1972 to April 1974.  He was awarded the Vietnam Service Medal (VSM), the Vietnam Campaign Medal (VCM), and the Combat Action Ribbon.  The last award confirms the Veteran's participation in combat.

The Veteran was granted service connection for PTSD in a March 2003 RO rating decision.  The grant of service connection was based upon 38 C.F.R. § 3.304(f) (2) because his award of the Combat Action Ribbon was evidence he served in combat.  

The Veteran has asserted that he experienced combat stressors while serving aboard the USS EVERSOLE (DD 789) in the Vietnam Theater of Operations.  The Veteran's service personnel records reveal that he reported aboard the USS EVERSOLE on May 13, 1972 and that he departed the ship on April 4, 1973.  In September 2005, he submitted a written statement which asserted that he experienced five specific stressors.  

The first stressor alleged by the Veteran was that he witnessed the USS HIGBEE (DD 806) when it was attacked and bombed by a North Vietnamese MiG.  He asserts that he witnessed this in April 1972 and that the MiG bombed the ship and hit the forward gun mount.  He claims that he saw several dead crewmen lying in the wreckage of the gun mount on the other ship.  To support this assertion, he submitted copies of an article from the internet which provides an account of the Battle of Dong Hoi, Vietnam in April 1972.  This information verifies that the USS HIGBEE was hit by a bomb dropped by a MiG on April 19, 1972.  However, this evidence is clear that the ships aft gun turret was hit, and that despite the damage, there were no fatalities as a result of the attack.  This event occurred almost one full month before the Veteran reported aboard his ship in Vietnam.  The evidence of record, some of which was submitted by the Veteran himself,  shows that the Veteran could not have witnessed this event as he claims.  

Despite the fact that the Veteran's DD 214 indicates he was awarded the Combat Action Ribbon, a cursory examination of the evidence, reveals clear and convincing evidence to the contrary, that the Veteran did not experience the first stressor which he alleges he experienced during service.  Interestingly, the diagnoses of PTSD of record contained in the March 2004 letter from a VA psychiatrist, and the December 2010 appear to rely heavily upon this first, discredited, stressor.  

The Veteran's second claimed stressor is of witnessing an explosion aboard another ship, the USS NEWPORT NEWS (CA 148).  This assertion also appears to be inaccurate in relation to the dates and circumstances of the casualty incurred by that vessel.  

An in-depth review of all the stressors alleged by the Veteran may well prove that they are all not consistent with the circumstances, conditions, or hardships of his combat service for which he was awarded the Combat Action Ribbon.  

Based on the evidence referenced above, the Board finds that there is ample evidence to doubt the credibility and veracity of the Veteran's assertions with respect to his in-service stressors, the symptoms of PTSD he alleges he experiences, and the relationship of his long-standing opiate abuse and his apparent PTSD.  Accordingly, additional development appears warranted.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, an examination should be undertaken.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Navy, or appropriate records depository and request a copy of the ship's history for the USS EVERSOLE (DD 789) for the period from April to November 1972, the period of time of its Western Pacific Deployment to Vietnam.  In conjunction with this, request information as to circumstances, conditions, and ship's actions which resulted in the authority to award the Combat Action Ribbon to members of the ship's crew during this period of time.  

2.  Based on information obtained above, take any  additional development action which may be warranted.

3.  Obtain updated mental health treatment records for the Veteran (inpatient and outpatient) from VA medical facilities for the period of time from October 2009 to the present.

4.  Following the actions indicated above, schedule the Veteran for a VA psychiatric examination to determine the nature and extent of the service-connected PTSD.  The report of examination should include a detailed account of all manifestations of psychiatric pathology found to be present.  

The examiner is advised that, as of the date of this Remand order, the credibility of the Veteran's reports of in-service stressors is in serious question as the evidence of record shows that the reported stressor of witnessing a MIG bombing attack on another Navy ship is not supported; he could not have been present at that incident as he alleges.  

If there are different psychiatric disorders, the examiner should reconcile the diagnoses and should specify which symptoms are associated with and which disorders are part of or caused by the service-connected PTSD.  If certain symptomatology cannot be disassociated from one disorder or another, it should be specified.  The examiner should describe how the symptoms of the service-connected psychiatric disorder affect his social and industrial capacity.  

The examiner should indicate if the Veteran's chronic severe substance dependence or his service-connected PTSD is the primary disabling disability.  If the examiner indicates a relationship between the service-connected PTSD and the Veteran's long-standing opiate dependence, then a rational to support such an opinion must be provided in light of the fact that opiate dependence was diagnosed decades before the Veteran's PTSD, and there are credibility issues with respect to the stressors reported by the Veteran.  

All necessary special studies or tests including psychological testing are to be accomplished.  The examiner should assign a numerical code under the Global Assessment of Functioning Scale (GAF).  It is imperative that the examiner include a definition of the numerical code assigned.  Thurber v. Brown, 5 Vet. App. 119 (1993).  The diagnosis must be in accordance with the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. 1994).  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiners prior to the examination.

5.  Following completion of the above, review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim for a disability rating in excess of 50 percent for PTSD on appeal.  If the appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

